﻿223.	Mr. President, first of all, I feel honoured to convey to you, and, through you, to this distinguished gathering, the greetings and best wishes of my Sovereign His Majesty King Birendra Bir Bikram Shah Dev for the success of the thirty-second session of the General Assembly. I should like to join with those who have preceded me in felicitating you on your election to the high office of the presidency of this session.
224.	I take this opportunity to express our deep appreciation for the most efficient and effective manner in which Ambassador Hamilton Shirley Amerasinghe of Sri Lanka presided over the last session of the General Assembly.
225.	My delegation welcomes in our midst the Republic of Djibouti as an independent and sovereign nation. We are pleased to note that the Socialist Republic of Viet Nam has gained its rightful place in this Organization, and on this happy occasion we extend our most sincere congratulations to the Government and people of the Socialist Republic of Viet Nam.
226.	The admission of Viet Nam and Djibouti to membership in the United Nations is a positive step towards the universal membership of this Organization. We sincerely hope that the new Members will be able to make substantial contributions, through their active participation in various activities of the United Nations, to the promotion of peace and international understanding.
227.	The world community has suffered a great loss in the untimely death of Archbishop Makarios, the President of Cyprus. I wish to convey the heartfelt sympathy of my delegation to the delegation of Cyprus. I should also like to reiterate our full support to the Secretary-General of the United Nations in his efforts to bring about a peaceful settlement of the problem of Cyprus. A just and lasting settlement of the problem of Cyprus, in our opinion, should be based on the independence, sovereignty and territorial integrity of that country.
228.	In the Middle East the situation is as explosive as ever. Our views on the problem of the Middle East and its solution are clearly established. Israel's withdrawal from the territories occupied by it since 1967 and the creation of a homeland for the Palestinians are essential to a peaceful settlement of the Middle East problem. At the same time, we recognize the right of all States in the area, including Israel, to exist within secure and internationally recognized boundaries.
229.	There is a growing realization that the early resumption of a Middle East peace conference has become urgent. However, no peace conference can be successful without the active involvement of the Palestine Liberation Organization as the representative of the Palestinian people. So long as mutual distrust, fear and suspicion persist among the parties concerned, peace in the Middle East will remain elusive. We share the increasing consciousness in the area that an opportunity now exists to resume negotiations in a meaningful way and that, if this opportunity is not seized, there are grave dangers that the situation will further deteriorate. At this critical time, statesmanship on the part of directly concerned parties consists in acts of moderation and respect for all relevant United Nations resolutions. We have therefore viewed with serious concern the recent measures taken by the Government of Israel to change the demographic composition of some of the areas in the occupied Arab territories.
230.	Another area where peace and security are in danger is southern Africa. The minority regimes of South Africa and Zimbabwe have been strongly denounced and isolated. The national liberation movements have received wide international support for their legitimate struggle. But the racist regimes have refused to see the writing on the wall and are pushing the world towards a racial conflagration, as demonstrated by the brutal massacres of the African peoples, the rightful owners of the land.
231.	The black people of South Africa have exhibited tremendous unity and courage in their heroic struggle against apartheid, the scourge of mankind. The United Nations has condemned in the strongest terms the measures taken by the racist regime of South Africa to exclude the black population from the political life of the country and to deprive the vast majority of the people of the benefits of their country's wealth. There can be no peace in South Africa unless the policies and practices of apartheid are brought to an end and the equality of rights and opportunities for all its citizens guaranteed.
232.	I am pleased to inform the Assembly that His Majesty's Government has recently acceded to the International Convention on the Suppression and Punishment of the Crime of Apartheid. As one of the supporters of the comprehensive Programme of Action against Apartheid recommended by the General Assembly last year, we believe that the apartheid regime can be completely isolated through mandatory economic sanctions against South Africa and an effective arms embargo. We believe that the Declaration adopted by the World Conference for Action against Apartheid recently held in Lagos, Nigeria,2 s is a landmark in the concerted international campaign against apartheid.
233.	The illegal occupation of Namibia by South Africa in defiance of repeated demands for its withdrawal by the Security Council and the General Assembly exemplifies the sinister design of the racist regime to perpetuate its occupation of this territory. We extend, as we have done in the past, our full support for the struggle of the people of Namibia under the leadership of SWAPO to achieve self-determination, freedom and independence in a united Namibia.
234.	In Zimbabwe the acts of aggression recently perpetrated by the illegal regime against its neighbours- Mozambique, Botswana and Zambia-have endangered the security and stability of the region. We are deeply concerned at the deteriorating situation in Zimbabwe brought
about by the continued existence of the illegal regime. The urgency of establishing majority rule in that country has been widely felt. My delegation reaffirms our support for the inalienable rights of the people of Zimbabwe to self-determination and independence in accordance with resolution 1514  of the General Assembly. We sincerely hope that the mediatory efforts aimed at a peaceful transition to majority rule in Zimbabwe will bear fruit. We have noted with satisfaction that the Declaration and Programme of Action adopted at the International Conference in Support of the Peoples of Zimbabwe and Namibia, held at Maputo in May of this yearns reinforced the solidarity of the world community with the freedom struggle of the oppressed peoples of Zimbabwe and Namibia and gave further impetus to the liberation struggle in those two countries.
235.	One of the most urgent problems confronting the international community today is disarmament. Yet it is disheartening to note that there is little evidence of any real progress in this field. The United Nations has been seized of this question ever since its inception. However, after more than three decades of negotiations, bilateral and multilateral agreements, the world today finds itself armed with the most lethal of weapons as never before. The current estimate of world military expenditures almost totals $US 350 billion. This colossal amount could have been diverted and utilized for humanitarian services. Even a fraction of this huge expenditure on armaments would mean a great deal in overcoming the problems of hunger, disease and illiteracy in many parts of the world.
236.	It is this factor that has motivated Nepal to support consistently the proposal to reduce military budgets and to divert some amounts available there from for assistance to developing countries. It is, however, unfortunate that the proposal for reduction of military budgets has been lost in the technical imbroglio of how to assess military expenditures.
237.	Nepal is totally committed to the cause of disarmament, particularly nuclear disarmament. We were among the first countries to sign the partial test-ban Treaty and the nuclear non-proliferation Treaty. We have always raised our voice in support of various resolutions and agreements relating to disarmament. A bold and sincere initiative in disarmament is needed if tangible progress is to be achieved. Such initiative, if it is to have any practical significance, should come from the nuclear Powers and, more specifically, from the major nuclear Powers.
238.	The resolution adopted by the General Assembly last year to hold a special session of the Assembly devoted to disarmament is a welcome development. This special session, which is a result of the initiative of the non-aligned countries, could contribute to genuine disarmament. In our opinion, this special session should concentrate on the most urgent of the problems of disarmament, such as the comprehensive test-ban treaty and nuclear non-proliferation. Reports based on latest studies indicating that some hitherto non-nuclear States could go nuclear are indeed most alarming.
239.	The establishment of peace zones will contribute to the strengthening of international peace and security. Nepal has consistently supported the General Assembly resolution 2832  regarding the Declaration of the Indian Ocean as a Zone of Peace. Similarly, we have supported the proposal of a zone of peace, freedom and neutrality of the member States of the Association of South East Asian Nations.
240.	In this connexion, it may be recalled that my own country offered itself as a zone of peace, the proposal for which was first made by His Majesty King Birendra on the auspicious occasion of his coronation in February 1975. The support given to this proposal by many of our friends has been highly appreciated in my country. We take this opportunity to reaffirm clearly our position that our proposal in regard to a zone of peace is motivated by our sincere desire to promote national development in an atmosphere of uninterrupted peace. As such, it is directed against no one, and we reiterate our preparedness to carry out the necessary commitments arising from the implementation of the proposal. It is our firm conviction that this proposal, if accepted by the international community, will not only institutionalize peace in our country but will also contribute positively to the furtherance of peace in the region and the world at large. Peace is indeed the basic tenet of our foreign policy. In a recent address to the twenty-eighth session of the Rashtriya Panchayat (National Legislature) His Majesty King Birendra observed:
 Nepal has always contributed her efforts for peace in the world. It is a well known fact that we want to maintain friendly relations with all countries of the world. We are confident in our belief that cordial relations among neighbours contribute to strengthening the base of regional as well as world peace. 
239. As a developing country, Nepal has every reason to be concerned about the unsatisfactory state of the world economy. Lack of substantial progress in the implementation of the International Development Strategy for the Second United Nations Development Decade and of the decisions and resolutions of the special sessions of the General Assembly has only helped to accentuate the disparities between the rich and the poor countries of the world. Most of the agreed targets of the International Development Strategy have remained unfulfilled. The rate of growth in the total output of many developing countries, including the least developed and most seriously affected' among them, has been less than 4 per cent per annum. Despite the vigorous efforts made by these countries to improve their economies and strengthen their economic infrastructure against tremendous odds and obstacles, their per capita income has remained stagnant. Inflation, the deteriorating terms of trade and the increasing indebtedness of many developing countries are most disconcerting.
240. It is also a matter of deep concern that the Negotiating Conference on a Common Fund, held in March 1977, could not yield positive results. Similarly, there has been little progress in the multilateral trade negotiations in 
GATT on the reduction of trade barriers of developed countries, which restrict the exports of primary and processed commodities from developing countries. The failure of the developed countries to implement the measures set forth in the Strategy with regard to trade and the flow of technical and financial resources is largely responsible for the short-falls in many developing countries.
241.	While the attainment of $1 billion in pledges to the International Fund for Agricultural Development is a welcome development and we look forward to the early operation of this fund, the proposed target of not less than 500,000 tons for an emergency food reserve has not been attained. Similarly, no firm decision has been taken so far in the area of food security. If the agricultural production of the developing countries is to be increased to at least the level recommended in the International Development Strategy, international assistance should be enhanced and trade in agricultural products liberalized.
242.	The expansion since 1970 in external aid to the least developed countries has been offset by a decline in the purchasing power of their exports. A further substantial increase in the financial flows to these countries is, therefore, essential with emphasis on grants and concessional loans. In my previous statements to the General Assembly I made the proposal that the assistance for international development should be conceived of as  international taxation  of the rich developed countries. I reiterate my proposal, the relevance of which has by no means been lost in the present context.
243.	It is deeply regrettable that the United Nations Special Fund set up in 1974 to aid developing countries most seriously affected by economic crisis has not been able to get off the ground for lack of voluntary contributions from industrialized countries. The establishment of a Special Fund designed to compensate for high costs of transportation incurred by land-locked developing countries was approved by the General Assembly last year. We appeal to the rich developed countries and other potential donors to contribute generously to the Fund so that it may become operational without delay. We believe that the international community is fully aware of the grim predicament which the least developed as well as land-locked developing countries are facing today. Conditions in these countries will get worse unless urgent concrete measures are taken to boost their economies and improve the living standards of their peoples.
244.	My delegation attaches great importance to economic co-operation among developing countries as a means of strengthening the solidarity of the peoples of these countries. It should, however, be borne in mind that there are different levels of development even among the developing countries, and for effective economic co-operation it is essential that special attention should be paid to the problems, needs and aspirations of those countries which are less developed among them.
245.	The new international economic order symbolizes the aspirations of developing countries for economic justice. Within this framework, the goals and objectives of the International Development Strategy should be critically examined and reformulated, so as to build a new structure of international economic relations based on justice and equity. It is regrettable that the resumed thirty-first session of the General Assembly could not reach agreement on a unanimous assessment of the Paris Conference on International Economic Co-operation. We believe in intensified negotiations and hope that renewed efforts will be made, by the developed countries in particular, during the present session to secure positive and concrete results on all issues relating to the establishment of the new international economic order. Energy being one of the critical factors affecting the economies of many countries, my delegation welcomes the recent proposal of the Secretary-General for an international institution, within the framework of the United Nations, to co-ordinate development of the world's energy resources .
246.	The sixth session of the Third United Nations Conference on the Law of the Sea also ended on an inconclusive note. While the continuing deadlock in the informal negotiations tends to be disappointing, we have emphasized in the past, and we do so again, that the new international convention on the law of the sea cannot be considered in isolation from the global perspective of a new order based on equity and justice. The convention on the law of the sea, if it is to be commonly acceptable, must take into account the legitimate aspirations and interests of all the parties concerned. However, the refusal of the group of coastal States to respond to the fundamental demands of land-locked countries, such as their right to participate on an equitable basis in the exploitation of the living resources of the economic zone of adjoining coastal States and States of the same region or subregion, threatens to nullify the concept of the common heritage of mankind.
247.	As a land-locked developing country, Nepal is acutely aware of the hardships facing other countries in a similar geographically disadvantageous situation. We have all along been drawing the attention of the international community to the fact that the condition of our development is closely linked to our land-locked position. Therefore, the right of free access to and from the sea and the right of unrestricted transit in terms of the free flow of goods and people are of paramount concern to land-locked countries. We hope that these fundamental legitimate concerns of the land-locked countries will be incorporated in the new international convention on the law of the sea.
248.	In conclusion, we reiterate on this occasion our unflinching commitment to the ideals and objectives of the United Nations. The United Nations is decidedly the best instrument for promoting greater understanding, co-operation, peace and harmony among nations. The world Organization has proved in its lifetime to be an effective forum for nations with different social and political systems to reach agreement or consensus on major issues of political and economic significance through peaceful negotiations. The failures and drawbacks of the United Nations are outweighed by its positive achievements. Several conferences on wide-ranging issues like food, environment, population, water, science and technology, and technical co-operation among developing countries that have been held and are being held under the auspices of this Organization are a glowing testimony to the fact that all countries, big and small, rich or poor, developed and developing, are convinced of the continuing importance and relevance of the United Nations. We should, therefore, continue to emphasize the need for further strengthening the role of the United Nations in the fulfilment of its objectives and ideals. In doing so, we should always keep uppermost in our minds the vision of a new world order based on peace, progress and justice for all mankind.

